          Case 2:21-cv-10312-SJM-RSW ECF No. 4, PageID.55 Filed 03/01/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN


        TRUTEK CORP.,

                         Plaintiff,
                                                              Case No. 21-10312
        v.
                                                              Hon. Stephen J. Murphy, III
        BLUEWILLOW BIOLOGICS, INC.,
        ROBIN ROE 1 through 10, gender
        neutral fictitious names, and ABC
        CORPORATION 1 through 10
        (fictitious names),

                         Defendants.
                                                                                            /

                                       NOTICE OF APPEARANCE

                   PLEASE ENTER THE APPERANCE of Nichols J. Ellis of the law firm of

        Foley & Lardner LLP on behalf of Defendant BlueWillow Biologics, Inc., in

        connection with the above-entitled cause of action. The undersigned requests

        electronic notice at nellis@foley.com of all papers served or required to be served

        in this case.

                   Please take further notice that this Appearance and request for electronic

        service shall not be deemed or construed to be a waiver of any rights.




4840-9604-0158.1
Case 2:21-cv-10312-SJM-RSW ECF No. 4, PageID.56 Filed 03/01/21 Page 2 of 3




                                        Respectfully submitted,

                                        FOLEY & LARDNER LLP

                                        By:/s/ Nicholas J. Ellis
                                        Nicholas J. Ellis (P73174)
                                        500 Woodward Avenue, Suite 2700
                                        Detroit, MI 48226
                                        (313) 234-7100
                                        nellis@foley.com

Dated: March 1, 2021                    Counsel for BlueWillow Biologics, Inc.




                                    2
          Case 2:21-cv-10312-SJM-RSW ECF No. 4, PageID.57 Filed 03/01/21 Page 3 of 3




                                        CERTIFICATE OF SERVICE

                   I hereby certify that on March 1, 2021, I electronically filed the foregoing

        paper with the Clerk of the Court using the ECF system, which will provide

        electronic copies to counsel of record.

                                                      /s/ Nicholas J. Ellis
                                                      Nicholas J. Ellis




4840-9604-0158.1
